                     Case 2:18-cv-01722-JCM-PAL Document 16 Filed 12/05/18 Page 1 of 1



               1    Elayna J. Youchah, Bar No. 5837
                    Donald P. Paradiso, Bar No. 12845
               2    JACKSON LEWIS P.C.
                    3800 Howard Hughes Pkwy, Suite 600
               3    Las Vegas, Nevada 89169
                    Email: elayna.youchah@jacksonlewis.com
               4    Email: donald.paradiso@jacksonlewis.com
                    Attorneys for Defendant Yellow Checker Star Transportation
               5
                                                 UNITED STATES DISTRICT COURT
               6
                                                           DISTRICT OF NEVADA
               7
                    KOROSH NIAZI, an individual;                           Case No. 2:18-cv-01722-JCM-PAL
               8
                                    Plaintiff,
               9                                                           STIPULATION AND ORDER TO
                            vs.                                            DISMISS WITH PREJUDICE
              10
                    YELLOW CHECKER STAR
              11    TRANSPORTATION COMPANY, a Nevada
                    Corporation;
              12
                                    Defendant.
              13
                            Plaintiff, Korosh Niazi (“Plaintiff”) by and through his undersigned counsel, Leavitt Legal
              14
                    Group, P.C., and Defendant Yellow Checker Star Transportation Company, by and through its
              15
                    undersigned counsel, the law firm of Jackson Lewis, P.C., having reached a global resolution,
              16
                    hereby stipulate and request that the court dismiss all claims with prejudice. Each party shall bear
              17
                    their own attorneys’ fees and costs.
              18
                            Dated this 5th day of December, 2018.
              19
                    LEAVITT LEGAL GROUP, P.C.                        JACKSON LEWIS P.C.
              20
                     /s/ Kristofer D. Leavitt                         /s/ Donald P. Paradiso
              21    Kristofer D. Leavitt, Bar # 13173                Elayna J. Youchah, Bar No. 5837
                    612 S. 10th Street                               Donald P. Paradiso Bar No. 12845
              22    Las Vegas, Nevada 89101                          3800 Howard Hughes Parkway, Suite 600
                    Attorneys for Plaintiff Korosh Niazi             Las Vegas, Nevada 89169
              23                                                     Attorneys for Defendant Yellow Checker

              24                                            ORDER

              25                                            IT IS SO ORDERED.

              26
                                                            U.S. District/Magistrate
                                                           UNITED    STATES DISTRICT Judge JUDGE
              27                                                     December 7, 2018
                                                            Dated:
                                                            4821-5483-2001, v. 1
              28
JACKSON LEWIS P.C
   LAS VEGAS
